Citation Nr: 1646582	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-06 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine condition. 

2.  Entitlement to service connection for a lumbar spine condition, to include as secondary to degenerative joint disease (DJD), cervical spine, with fusion at C5 and C6.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, WV.

The Board has expanded the claim on appeal to one for service connection for a lumbar spine condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

The Board notes that, although the RO reopened the Veteran's claim and denied the claim on the merits in its March 2011 rating decision, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380   (Fed. Cir. 1996).

The issue of entitlement to service connection for a lumbar spine condition, to include secondary to DJD, cervical spine, with fusion at C5 and C6 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An unappealed July 2009 rating decision denied the claim for service connection for DJD of the back, and the claim is final.  Evidence received since the unappealed July 2009 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a lumbar spine condition, to include as secondary to DJD, cervical spine, with fusion at C5 and C6.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision that denied the claim of entitlement to service connection for DJD of the back is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received, and the claim for service connection for a lumbar spine condition, to include secondary to DJD, cervical spine, with fusion at C5 and C6, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).


REASONS AND BASES FOR THE FINDING AND CONCLUSIONS

As the Board is reopening the claim addressed in this portion of the decision and remanding it for further development, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

The Veteran's claim for service connection for a lumbar spine condition was initially denied in a July 2009 rating decision.  The claim was denied because the Veteran's service treatment records did not reflect any treatment, complaints, or diagnoses of DJD of the back.  The RO considered VAMC records dated in September 2002 and March 2008, which indicated a diagnosis of arthritic conditions in the lumbar spine.  However, the RO concluded that the records did not pertain to the Veteran's active service.  The RO notified the Veteran in a July 2009 denial letter later that month, but the Veteran did not appeal the decision and did not submit relevant evidence within one year of the decision.  Therefore, the claim became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).  In September 2010, the Veteran filed a claim for service connection for "osteoarthritis of back as secondary to acute cervical strain."

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is "new" if it has not been previously submitted to agency decision makers.  Id.  Evidence is "material" if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the July 2009 denial, new evidence in the form of VA treatment records, a VA examination, and lay statements has been associated with the claims file.  This evidence is "new," as it was not previously submitted to agency decision makers. 

Some of the evidence is also "material," because the evidence relates to prior unestablished facts.  See Shade, 24 Vet. App. at 122.  Specifically, the November 2010 VA examination documents a diagnosis of DJD lumbar spine.  Additionally, the Veteran submitted several correspondences disagreeing with the RO decision.  In January 2011, the Veteran cited to the Merck Manual, suggesting that her current service-connected disability for DJD in the cervical spine either caused or aggravated her current DJD lumbar spine condition:

According to the Merck Manual, cervical strain may reflect compression of the spinal cord, spinal nerve roots, or both. If the spinal cord is compressed, a change in walking is the first sign . . . It is also apparent that the compression of the vertebrae may cause degenerative disk disease or osteoarthritis of the back. 

In January 2012, the Veteran suggested that a motor vehicle accident is the precipitating event that caused her DJD in the lumbar spine.  According to the Veteran, the accident occurred in the late 1960s while she was stationed in Heidelberg, Germany.  Notably, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, that evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  As the foregoing evidence confirms the presence of a current diagnosis for DJD in the lumbar spine, suggests a nexus between that condition and service, and includes reports of symptoms that have recurred since that time, it relates to unestablished facts that are necessary to substantiate the Veteran's claim.  Thus, new and material evidence received since the unappealed July 2009 rating decision relates to prior unestablished facts, and the claim for service connection for a lumbar back condition, to include secondary to the service-connected cervical spine disability, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Shade, 24 Vet App. at 122.


ORDER

The claim for service connection for a lumbar spine disability is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's underlying service connection claim.

The Veteran asserts that her lumbar spine disability is related to injuries sustained in service, including an injury sustained in a motor vehicle accident.  In the alternative, she asserts that her current lumbar spine condition was caused or aggravated by her service-connected cervical spine disability.  

In a November 2010 VA examination, the examiner noted that the Veteran had been receiving treatment for her back beginning in 1994.  The Veteran offered her own assessment of her lumbar spine condition to the examiner, claiming that her service-connected spine disability "led to" her low back injury.  In that examination report, the VA examiner documented a diagnosis of DJD lumbar spine. 

According to the November 2010 VA examination records, the RO asked the VA examiner the following question regarding the Veteran's condition: "Is the Veteran's lumbar spine condition . . . caused by her cervical spine condition"?  In response, the examiner stated that "[t]he Veteran's lumbar spine condition . . . [is] not caused by or a result of her cervical spine condition."  (emphasis added).  The examiner explained that the Veteran did not receive treatment until approximately thirty years after her cervical spine injury.  Also, the examiner opined that the Veteran's post-service physical labor job contributed to her lumbar spine condition.  However, as the VA examiner did not address whether the Veteran's service-connected cervical spine disability aggravated her lumbar spine condition, the opinion is inadequate, and the Veteran must be afforded a new VA examination.  38 C.F.R. § 310(b); see also El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).   

Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim from September 2010 to the present.  If any requested records are unavailable, the Veteran and her representative should be notified of such.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of her lumbar spine condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

(a)  State whether it is at least as likely as not (50 percent probability or more) that the lumbar spine condition began in service or is otherwise related to service.

(b)  If not directly related to service on the basis of question (a), is it at least as likely as not that the lumbar spine condition was caused by a service-connected disability, to include the Veteran's service-connected cervical spine disability?  Please explain why or why not.

(c)  If not caused by a service-connected disability, is it at least as likely as not that the lumbar spine has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected cervical spine disability?  Please explain why or why not.

(d)  If the examiner finds that the lumbar spine condition has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of the lumbar spine condition that is attributed to the service-connected disability (e.g., change in range of motion, change from mild to severe DJD, and etc.).

In rendering the requested opinions, please specifically discuss the significance of: (1) the Veteran's 1968 in-service motor vehicle accident; (2) the October 1968 documentation of cervical strain recorded in Heidelberg, Germany; (3) the Veteran's complaint of "mid back pain" in October 1995; (4) her post-service diagnosis of DJD lumbar spine in November 2010 and September 2011; (5) the November 2010 VA examiner's finding that the Veteran's back condition was not caused by or a result of her cervical spine disability; and (6) the Merck Manual citations that the Veteran submitted in January, February, and April of 2011.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, September 2010) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested action, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


